DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendments have overcome the previous rejections based on 35 USC section 112 and 101 except for the 112b rejection of claim 24 regarding the means plus function limitations.  The amendments have introduced new 112 issues.  The applicant’s arguments regarding He not having any type of VNF are erroneous.  He taught services which are clearly virtual network functions because they are functions that are accessible via a virtual network.  The other arguments regarding He are addressed with new references.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry to” and “means for” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 13-19, and 23-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 14, and 24 recite collecting metrics including ingress queue information and egress queue information for a virtual switch.  The original disclosure does not provide support for such metrics because paragraph 54 only states that the ingress/egress queue related metrics are only captured at levels of virtualization, including a virtual switch level.  A virtual switch level is not the same as collecting information for a particular virtual switch as currently claimed.

Claims 13, 23, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant defines the claimed optimization and relocating a VM instance as being different than adjusting the hardware configuration of a device in paragraphs 58 and 59 of the specification.   The applicant does not actually disclose what the adjustments to the hardware configurations are but they are definitely disclosed as being different than the actions performed in claims 13 and 23 because those actions are what are disclosed as optimizations or the relocation of the VM.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 15, and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 15, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claims 2, 15, and 26 appear to contradict the collection process claimed in claims 1, 14, and 24, respectively.  Claims 1, 14, and 24 specifically define the metrics collected whereas claims 2, 15, and 26 change the description of what is collected and therefore contradict the collection of claims 1, 14, and 24.  It is therefore unclear how claims 2, 15, and 26 are supposed to work with the collection of claims 1, 14, and 24.
The claim limitations “circuitry to” and “means for” in claim 24 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant has not disclosed any separate circuitry or means for performing the individually claimed limitations of the applicant’s invention.  Instead, as illustrated in Figure 1, the applicant’s invention features a generic computer that implements instructions on the generic computer for carrying out the invention.  Figure 2 shows the circuitry as various generic boxes.  Paragraph 31-48 do not provide any description of unique structures for the claimed circuitry and means for performing the limitations.  There is not disclosure of separate structures for performing particular functions of the invention.  The applicant should not be trying to use 35 USC 112(f) for this type of invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 13, 14, 17, 23, 24, 28, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0246638 by He et al. in view of U.S. Patent Number 10,027,605 to Agarwal et al. and U.S. Patent Application Publication Number 2012/0167082 by Kumar et al.
As to claim 14, He teaches one or more machine-readable non-transitory storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to: collect a plurality of metrics to be evaluated for a VM instance managed by the compute device (step 402 in Figure 4), the plurality of metrics include network metrics and hardware metrics (paragraph 81), wherein the network metrics include message queue information (paragraph 81), wherein the hardware metrics include a processor utilization metric and a memory utilization metric (paragraph 81); determine a service quality index value for the VM instance based on the collected metrics (step 404 in Figure 4); compare the determined service quality index value to a threshold service quality index value associated with a service level agreement for the VM instance to process a workload (step 406 in Figure 4), the workload associated with a VNF (paragraph 56, the services performed by the workloads are VNF’s according to how VNF’s are known in the art); and adjust, based on the comparison indicating, the determined service quality index value is below the threshold service quality index value, a configuration of a compute device arranged to support the VM instance to process the workload (step 418 in Figure 4); however He does not explicitly teach that the message queue information is ingress queue and egress queue information for a virtual switch and He does not explicitly teach that the configuration of the compute device is a hardware configuration of the compute device.
Agarwal teaches that ingress and egress queues of a virtual switch can be monitored to determine metrics of a virtual switch (see claim 1 and col. 10, line 62-col. 11, line 23).
It would have been obvious to one of ordinary skill in the network virtualization art at the time of the applicant’s filing to combine the teachings of He regarding collecting metrics related to a VM with the teachings of Agarawal regarding monitoring ingress and egress queues because He suggests that any parameters can be monitored.
Kumar teaches changing the hardware configuration of a device in order to run VM workloads (paragraph 28).
It would have been obvious to one of ordinary skill in the network virtualization art at the time of the applicant’s filing to combine the teachings of He regarding optimizing the configuration of a device in order to support a VM instance with the teachings of Kumar regarding using hardware configurations to optimize a VM instance because such configuration changes can allow a device to run a VM workload directly (see paragraph 28 of Kumar).  The Examiner notes that the applicant’s disclosure does not describe what is meant by these hardware configurations (see paragraph 58 of the applicant’s disclosure). 
As to claims 1 and 24, Figure 1 of He shows the device and circuitry claimed.  The Examiner notes that both the applicant’s invention and He are disclosed as operating on generic computing devices.  The rest of claims 1 and 14 are rejected for the same reasoning as claim 14.
As to claims 5 and 28, see paragraph 69 of He, processor speed is response time.
As to claims 6, 17, and 29, see paragraph 81 of He for host memory usage data.
As to claims 13, 23, and 33, see paragraph 69 of He.

Claims 2, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0246638 by He et al. in view of U.S. Patent Number 10,027,605 to Agarwal et al. and U.S. Patent Application Publication Number 2012/0167082 by Kumar et al. in further view of U.S. Patent Application Publication Number 2020/0065208 by Vijendra et al.
As to claims 2, 15, and 26, the He-Agarwal-Kumar combination teaches the subject matter of claims 1, 14, and 24 however the He-Agarwal-Kumar combination does not explicitly teach the collection of metrics in the manner claimed by the applicant.
Vijendra teaches collecting a plurality of metrics to identify a workload type for a workload to be processed by a VM instance, to determine a set of KPIs based on the identified workload type, and collect the plurality of metrics based on the determined set of KPIs (Figure 2).
It would have been obvious to one of ordinary skill in the virtualization art at the time of the applicant’s filing to combine the teachings of He regarding collecting information about a virtualized network with the teachings of Vijendra regarding collecting KPIs based on workload type because such information would allow the system of He to make more specialized decisions.

Claims 7, 8, 18, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0246638 by He et al. in view of U.S. Patent Number 10,027,605 to Agarwal et al. and U.S. Patent Application Publication Number 2012/0167082 by Kumar et al. in further view of U.S. Patent Application Publication Number 2019/0132211 by Yeung et al.
As to claims 7, 8, 18, 30, and 31, the He-Agarwal-Kumar combination teaches the subject matter of claims 1, 14, and 24 however the He-Agarwal-Kumar combination does not explicitly teach the collection of the orchestrator metrics claimed by the applicant.
Yeung shows that it would be obvious to consider an amount of registered services when considering whether to perform a migration of a virtual machine (see paragraph 110, the number of services deployed).
It would have been obvious to one of ordinary skill in the virtualization art at the time of the applicant’s filing to combine the teachings of He regarding collecting information about a virtualized network with the teachings of Yeung regarding considering the number of services deployed because the number of services can affect the performance of the network as explained by Yeung in paragraph 110.

Claims 9, 19, and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0246638 by He et al. in view of U.S. Patent Number 10,027,605 to Agarwal et al. and U.S. Patent Application Publication Number 2012/0167082 by Kumar et al. in further view of U.S. Patent Application Publication Number 20160380831 by Shevenell et al.
As to claims 9, 19, and 32, the He-Agarwal-Kumar combination teaches the subject matter of claims 1, 14, and 24 however the He-Agarwal-Kumar combination does not explicitly teach collection of the virtual network function metrics claimed by the applicant.
Shevenell shows that it would be obvious to consider virtual machine clock errors and premature release rations when considering migration of a virtual machine (see paragraph 79).
It would have been obvious to one of ordinary skill in the virtualization art at the time of the applicant’s filing to combine the teachings of He regarding collecting information about a virtualized network with the teachings of Shevenell regarding considering clock error and premature release because such parameters indicate reliability of the current virtual machine placement.

Allowable Subject Matter
Claims 4, 16, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The written description rejections would have to be addressed.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner could not find any reason why it would be obvious to determine a service quality index value based on all of the collected metrics specified in the independent claims and claims 4, 16, and 27.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442